DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 07/26/2021 and 08/12/2021

	Claim(s) 1-5, 8, 9, 11-13, 15, 16, 18, 19, and 21-23 are pending.
	Claim(s) 1, 8, and 15 have been amended.
Claim(s) 6, 7, 10, 14, 17, and 20 have been cancelled.
The objections to the specification has been withdrawn in view of the amendments received 08/12/2021.


Response to Arguments
Received 07/26/2021

Under the AFCP 2.0

Under the guidelines according AFCP 2.0, additional prior art has been discovered.  Prior art of note: 
Huang et al., US PGPUB No. 20200090030 A1;
Flick, US Patent No. 8237736 B2; and
Roytman, US PGPUB No. 20210240735 A1.




Regarding independent claim(s) 1, 8, and 15:

Applicant’s arguments (Remarks, Page 11: ¶ 4 to Page 12: ¶ 3), filed 07/26/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Ni et al. (US PGPUB No. 20060274060 A1) fails to disclose “receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; receiving, by the one or more computing devices, a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the secondAtty. Dkt. No. 1933.5620000-4-GRAIL et al. slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data; merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.” Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 

Applicant’s arguments (Remarks Page 12: ¶ 4), filed 07/26/2021, with respect to the rejection(s) of claim(s) 8 and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 8's and claim 15's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 


Regarding dependent claims 2, 3, 9, 13, 16, 22, and 23:

Applicant’s arguments (Remarks Page 12: ¶ 5 to Page 13: ¶ 1), filed 07/26/2021, with respect to the rejection(s) of claim(s) 2, 3, 9, 13, 16, 22, and 23 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



Also see PTO-2323.
Also refer to the PTO-413B. 





EXAMINER’S AMENDMENT

Claims 1-5, 8, 9, 11-13, 15, 16, 18, 19, and 21-23 are allowed.
	Claims 1, 8, and 15 are amended.

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Harish Ruchandani on August 11, 2021.

Amended claims 1, 8, and 15 are as follows:


AMENDMENTS TO THE CLAIMS:


1. (Currently Amended) A computer implemented method, comprising:
rendering, by one or more computing devices, first multi-dimensional data in a first polyhedron, wherein a first face of the first polyhedron determined to be closest in distance to a camera is depicted as a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; 
receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; 
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data;
rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; 
receiving, by the one or more computing devices, a UI input interaction of a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; 
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the secondAtty. Dkt. No. 1933.5620000-4-GRAIL et al. slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data;
merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and 
rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.

8. (Currently Amended) A system, comprising: 
a memory configured to store operations; and 
one or more processors configured to perform the operations, the operations comprising: 
rendering, by one or more computing devices, first multi-dimensional data in a first polyhedron, wherein a first face of the first polyhedron determined to be closest in distance to a camera is depicted as a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; 
receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice;Atty. Dkt. No. 1933.5620000-6-GRAIL et al.
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data;
rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; 
receiving, by the one or more computing devices, a UI input interaction of a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; 
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the second slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data; 
merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and 
rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.

15. (Currently Amended) A computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising:
rendering, by one or more computing devices, first multi-dimensional data in a first polyhedron, wherein a first face of the first polyhedron determined to be closest in distance to a camera is depicted as a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data;
receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; 
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data;
rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; 
receiving, by the one or more computing devices, a UI input interaction of a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; 
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the Atty. Dkt. No. 1933.5620000-9-GRAIL et al. Application No. 16/723,470 second slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data; 
merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and 
rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.[[.]]




Allowable Subject Matter

Claims 1-5, 8, 9, 11-13, 15, 16, 18, 19, and 21-23 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

wherein a first face of the first polyhedron determined to be closest in distance to a camera is depicted as a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data;
receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; 
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data;
rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; 
receiving, by the one or more computing devices, a UI input interaction of a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; 
performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the second slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data; 
merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and 
rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.


Wherein:

Claim 1, Claim 8, and Claim 15 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of Claim 8 and Claim 15.

Huang et al. (US PGPUB No. 20200090030 A1) teaches performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the second slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data; merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data. However, Huang et al. fails to disclose receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; receiving, by the one or more computing devices, a UI input interaction of a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the second slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data; merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.
Ni et al. (US PGPUB No. 20060274060 A1) teaches a first face of the first polyhedron determined to be closest in distance to a camera is depicted as a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; receiving, by the one or more computing devices, a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; and performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the second slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data. However, Ni et al. fails to disclose merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.
Mihara et al. (US PGPUB No. 20100156893 A1) teaches a first face of the first polyhedron determined to be closest in distance to a camera. However, Mihara et al. fails to disclose a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data; receiving, by the one or more computing devices, a UI input interaction of a command to remove a second slice of the plurality of slices from the first polyhedron and to place the second slice in the second polyhedron; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the second slice using the respective one or more data values corresponding to the second slice to produce third multi-dimensional data that is a subset of the first multi-dimensional data; merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.
Hanrahan et al. (US PGPUB No. 20060206512 A1) teaches a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data. However, Hanrahan et al. fails to disclose merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.
Stolte et al. (US PGPUB No. 7756907 B2) teaches a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data. However, Stolte et al. fails to disclose merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.
Ok et al. (US Patent No. 7917868 B2) teaches a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data. However, Ok et al. fails to disclose merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.
Flick (US Patent No. 8237736 B2) teaches a plurality of independently removable slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; receiving, by the one or more computing devices, a command to remove a first slice of the plurality of slices from the rendered first polyhedron responsive to a UI input interaction with the depiction of the first slice; performing, by the one or more computing devices, a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data; rendering, by the one or more computing devices, the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data. However, Flick fails to disclose merging, by the one or more computing devices, the third multi-dimensional data with the second multi-dimensional data based on the command to place the second slice in the second polyhedron; and rendering, by the one or more computing devices, the second polyhedron, wherein the appearance of the second polyhedron is based on the second multi-dimensional data merged with the third multi-dimensional data.
As a result of the limitations of independent claims 1, 8, and 15 as well as dependent claims 2-5, 9, 11-13, 16, 18, 19, and 21-23 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616